Citation Nr: 0530323	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-03 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
disability compensation benefits, in the original calculated 
amount of $27,286.90.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active military service in the United 
States Army from April 1953 to January 1955.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a January 2000 Committee on Waivers and Compromises 
(Committee) decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York that denied 
the appellant's request for a waiver of recovery of the 
assessed indebtedness.

In August 2005, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

Review of the evidentiary record indicates that a portion of 
the assessed overpayment has been recouped.  However, in 
accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), 
the Board will consider the entire overpayment in the 
calculated amount of $27,286.90.


FINDINGS OF FACT

1.  A September 1997 VA Form 2193 states that the appellant 
was incarcerated in a federal correctional institution for a 
felony from August 24, 1993 to September 10, 1996.

2.  The RO, in a December 1997 letter, notified the appellant 
that the RO had been informed of his incarceration and that 
he had been paid for the period of incarceration at a rate 
greater than allowable with the result that an overpayment 
was created.

3.  A January 2000 Committee decision denied the appellant's 
request for a waiver of indebtedness in the amount of 
$27,286.90, on the basis that recovery of the assessed 
overpayment would not be against the principles of equity and 
good conscience.

4.  The assessed overpayment did not result from fraud, 
misrepresentation or bad faith, and was not solely the fault 
of VA; the appellant was at fault in the creation of the 
overpayment by virtue of his failure to notify the RO 
promptly of his incarceration in August 1993.

5.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment would result in unjust 
enrichment of the appellant, inasmuch as he accepted benefits 
to which he was not entitled.

6.  The appellant's monthly income, with consideration of the 
reported costs of life's basic necessities, is sufficient to 
permit repayment of the assessed overpayment without 
resulting in excessive financial difficulty, and the 
collection of that indebtedness would not defeat the purpose 
of the compensation benefit program, or otherwise be 
inequitable. 


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA disability 
compensation benefits in the original amount of $27,286.90 is 
denied.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.962-1.965, 3.665 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have also been published.  38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2003); see also 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001).  The VCAA and implementing regulations do not 
apply in waiver cases because the statutory right to request 
waiver of recovery of indebtedness within Chapter 53 of Title 
38 of the United States Code contains its own notice 
provisions.  See Barger v. Principi, 16 Vet. App. 132 (2002); 
see also 38 U.S.C.A. § 5302 (West 2002).  Regardless, the 
appellant has been informed of the evidence needed to show 
his entitlement to a waiver of the assessed indebtedness via 
the January 2000 Committee decision and the February 2000 
Statement of the Case (SOC).

The appellant testified at his August 2005 Travel Board 
hearing that he had been incarcerated in the 1990s and that 
prior to going into prison, he had signed power of attorney 
(POA) to a friend.  After this POA failed to follow his 
instructions, the appellant revoked the POA agreement and 
assigned his POA to a corporation named Postconviction 
Consultants.  See Travel Board Hearing Transcript pp. 3-4.  
The appellant stated that his POA was supposed to notify VA 
and Social Security that he was incarcerated and that he had 
no way of knowing whether or not this had been done.  He said 
that he was subsequently informed that the corporation had 
improperly taken money from him.  See Travel Board Hearing 
Transcript pp. 4-6.  The appellant contended that any 
recoupment would be a financial hardship.

The Board notes that the appellant had provided similar 
testimony at a hearing before the Committee held at the RO in 
December 1999.  

When the appellant filed his waiver application in July 1999, 
he did not challenge the validity of the debt or the amount 
in question, but sought a waiver of the debt - a position he 
has maintained.  As noted above, the appellant was paid 
disability compensation in excess of the amount allowed by 
law following his incarceration in August 1993.  An 
overpayment of $27,286.90 was created by the RO's payment to 
the appellant at a rate greater than allowable for an 
incarcerated veteran and consequent retroactive reduction of 
such payments.  Because the appellant has not challenged the 
validity or the amount of the debt, the Board will adjudicate 
the waiver issue without addressing the creation of the debt.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); 
VAOPGCPREC 6-98.

Pursuant to 38 U.S.C.A. § 5302(a), a claimant is allowed to 
seek a waiver of recovery of an overpayment of VA benefits.  
The Secretary of Veterans Affairs is authorized to grant a 
waiver of recovery of indebtedness when collection of the 
debt would be against "equity and good conscience."  See 
generally 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.962-1.965.  
Under the criteria set out in 38 U.S.C.A. § 5302(c), the law 
precludes a waiver of recovery of an overpayment or the 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation, 
or (3) bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.962(b).  Consequently, before the Board may determine 
whether equity and good conscience affords the veteran a 
waiver, the Board must first determine whether there was an 
indication of fraud, misrepresentation, or bad faith on the 
part of the appellant in connection with the claim.

The Board's review of the record reflects that the January 
2000 Committee decision denied the appellant's request for a 
waiver of indebtedness in the amount of $27,286.90.  The 
appellant's actions were not deemed to represent the 
intentional behavior to obtain Government benefits to which 
he was not entitled, which is necessary for a finding of 
fraud, misrepresentation or bad faith.  Review of the record 
supports the finding, and there is thus no statutory bar to 
waiver of recovery of the overpayment since there was no 
indication of fraud, misrepresentation, or bad faith on the 
part of the appellant.

Having determined that there was no fraud, misrepresentation, 
or bad faith on the appellant's part, the Board may now 
proceed to the question of whether the collection of the 
overpayment would be against "equity and good conscience."  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  

Pursuant to 38 C.F.R. § 1.965, the standard of equity and 
good conscience will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  38 C.F.R. § 1.965(a).  The decision 
reached should not be unduly favorable or adverse to either 
side.  Id.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
government.  In making this determination of whether recovery 
would be against equity and good conscience, 38 C.F.R. 
§ 1.965(a) requires consideration of each of the following 
factors, which are not intended to be all inclusive: (1) the 
fault of the debtor; (2) balancing of faults between debtor 
and VA; (3) undue hardship; (4) whether collection would 
defeat the purpose of the benefit; (5) unjust enrichment; and 
(6) whether the debtor changed position to his own detriment 
through reliance on the benefit.  38 C.F.R. § 1.965(a); see 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The first element to consider is the fault of the debtor and 
whether actions of the debtor contributed to creation of the 
debt.  38 C.F.R. § 1.965(a)(1).  In this case, the veteran 
was at fault in the creation of the overpayment by virtue of 
his failure to notify the RO promptly of his incarceration in 
August 1993, and by virtue of his acceptance of benefits to 
which he was not entitled.

It is not clear from the record whether the veteran had 
knowledge of the percentage of benefits he was entitled to 
during a period of incarceration prior to being incarcerated 
in August 1993.  However, it is clear he had knowledge that 
he was likely to be incarcerated (as reflected in a June 1991 
VA medical record indicating an impending jail sentence and 
his Travel Board testimony); that he knew how to contact VA 
concerning direct deposit changes (as reflected by the June 
1992 letter from him to VA) and that he knew VA had to be 
notified of his incarceration (as reflected in his Committee 
and Board hearing testimony).  

Irrespective of these facts, in Morris v. Derwinski, 1 Vet. 
App. 261 (1991), the United States Court of Appeals for 
Veterans Claims (Court) noted that the Supreme Court of the 
United States had held that persons dealing with the 
Government are charged with knowledge of Federal statutes and 
lawfully promulgated agency regulations, citing Fed. Crop 
Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  The Court found 
that, even though the veteran may have been ignorant of 
certain provisions, he was necessarily charged with knowledge 
of the regulation.  The same reasoning applies to the facts 
as presented in this case.

The law provides that it is the responsibility of the 
recipient to notify VA of all circumstances which will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that his income or other circumstances which would 
affect his/her entitlement to receive, or the rate of, the 
benefit being paid.  38 C.F.R. § 3.660(a)(1).  In assessing 
whether the appellant contributed to causing the debt, see 
38 C.F.R. § 1.965(a)(3), the evidence reflects that, in 
December 1997, the RO notified the appellant of a proposal to 
retroactively reduce his monthly compensation benefits, 
effective the 61st day of his incarceration.  The appellant 
was also notified that this reduction would create an 
overpayment.  Therefore, the Board is satisfied that the 
appellant was made aware of his rights regarding receipt of 
VA disability compensation benefits, and for the foregoing 
reasons, the Board finds that the appellant was at fault in 
causing the debt in this case.

The second element to consider is the balancing of faults, 
which requires a weighing of the fault of the debtor against 
the fault of VA.  38 C.F.R. § 1.965(a)(2).  As noted earlier, 
the appellant testified that he was aware that his 
incarceration would affect his right to receive VA disability 
compensation benefits.  The appellant named a POA prior to 
his incarceration and blames the failure to notify VA on his 
POA.  However, the Board notes that the May 1994 Limited POA 
with Postconviction Consultants does not state in any one of 
the eleven enumerated paragraphs describing the parameters of 
the POA awarded that the POA was supposed to notify VA of the 
appellant's incarceration.  Furthermore, the appellant had 
been in contact with VA in June 1992, at which time he knew 
he was likely to be incarcerated, but he never mentioned that 
fact.  In addition, he sent a letter to VA in September 1994, 
revoking authority of Postconviction Consultants to receive 
VA checks or correspondence, but he failed to state that he 
was presently incarcerated.  

Review of the appellant's RO and Travel Board testimony 
indicates that he knew at that time that both of his POAs had 
failed to act in his best interest, yet he took no steps to 
mitigate their failures while he was communicating with VA.  
As an aside, the allegations that he was defrauded of his VA 
benefits have not been proven by bank statements or other 
financial evidence, although it appears highly likely such 
occurred.  However, regardless of such an observation, there 
is no provision in law or practice that it was the 
responsibility of VA to protect the appellant from the 
financial arrangements he freely choose prior to, and during 
his incarceration.  In short, the Board finds that the VA was 
not at fault in causing this debt.

The third element to consider involves undue hardship, 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3).  In 
this respect, the appellant's income of over $2,100.00 per 
month (as per his July 1999 VA Form 20-5655), with 
consideration of the costs of life's basic necessities 
reported to be less than $2,000.00 per month, including 
repayment of Social Security benefits overpayment (as per the 
July 1999 Financial Status Report), is sufficient to permit 
repayment of the overpayment indebtedness without resulting 
in excessive financial difficulty, and the collection of that 
indebtedness would not defeat the purpose of the compensation 
benefit program, or otherwise be inequitable.  The Board 
notes that a January 2002 rating decision increased the 
appellant's evaluation for his service-connected disability 
from 70 percent to 100 percent, effective in September 1996, 
and that therefore his VA income has increased to 
approximately $2,400.00 per month.  

There is no question that the continued recovery of the 
overpayment will directly affect the appellant's income.  The 
Board has therefore considered whether recovery of the 
overpayment from the appellant would result in undue 
financial hardship.  

However, during his period of incarceration, the appellant 
was not responsible for food, clothing, shelter, etc., for 
himself.  While it cannot be doubted that the necessities of 
daily living afforded to the appellant while in jail were of 
the markedly diminished quality that is customary with 
incarceration, it remains the fact that the appellant had no 
appreciable expenses during this time and that he continued 
to be paid both veterans benefits and Social Security 
benefits.  

He has been required to repay Social Security for the 
benefits he received while incarcerated.  As of July 1999, 
the appellant had over $33,000 in cash in a bank account and 
he receives an estimated monthly combination of VA and Social 
Security benefits of $3,500.00.  In light of these 
circumstances, the Board concludes that recovery of the 
overpayment would not cause the appellant undue hardship.

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefit 
was intended.  See 38 C.F.R. § 1.965(a)(4).  In this regard, 
the Board notes that the purpose of disability compensation 
benefits is to assist persons who have an impaired earning 
capacity due to a service-connected disability.  In light of 
the purpose underlying such benefits, the Board finds that 
repayment of the debt at issue in this case would not 
conflict with the objective underlying the benefits, as the 
appellant was not employed during his incarceration, and his 
basic necessities were provided for during that time.  See 
38 C.F.R. § 1.965(a)(4).  Thus, repayment of the debt would 
not nullify the purpose for which the disability compensation 
benefits were intended, since the appellant was not deprived 
of basic necessities such as food and shelter during his 
period of incarceration when he was not entitled to the full 
rate of VA compensation benefits.

The fifth and sixth elements concern whether the appellant's 
failure to repay this debt would result in unjust enrichment, 
38 C.F.R. § 1.965(a)(5), and whether the appellant 
relinquished any right or incurred any legal obligation as a 
result of his reliance on the unwarranted VA benefit, 
38 C.F.R. § 1.965(a)(6).  The Board notes that the failure of 
the Government to insist upon its right to repayment of this 
debt would result in the appellant's unjust enrichment at the 
expense of the Government, and that, although it is clearly 
detrimental for the appellant to owe the Government money, he 
did not, according to the available record, change his 
position to his detriment as a result of the award of 
$27,286.90.  He was fully aware that he was not entitled to 
full payment of VA benefits during his incarceration and that 
he should not rely on such payments in order to meet expenses 
or incur additional expenses.  

The Board concludes that recovery of the overpayment in 
question would not be against the principles of equity and 
good conscience, taking into consideration all of the 
specifically enumerated elements of 38 C.F.R. § 1.965(a), it 
would not be unfair to recover the assessed overpayment in 
the amount of $27,286.90.  Accordingly, the preponderance of 
the evidence is against the appellant's claim for a waiver of 
recovery.  See 38 C.F.R. § 1.965.  Because the preponderance 
of the evidence is against the appellant's claim for a waiver 
of the recovery of the overpayment, the benefit-of-the-doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir.).


ORDER

Waiver of the recovery of an overpayment of VA disability 
compensation benefits in the original amount of $27,286.90 is 
denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


